Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 1 of 14 PageID #: 1142




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          4:15-CR-40110-02-KES

                    Plaintiff,

       vs.                                       ORDER DENYING MOTION
                                               FOR COMPASSIONATE RELEASE
 TAMMY HODGIN,

                    Defendant.


      Defendant, Tammy Hodgin, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 117. Plaintiff, the United States of America,

opposes the motion. Docket 126. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On September 6, 2016, Hodgin pleaded guilty to conspiracy to distribute

a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets

95, 103. On November 28, 2016, the court sentenced Hodgin to 130 months in

custody and five years of supervised release. Docket 111; Docket 112 at 2-3.

      Hodgin is incarcerated at FCI Phoenix, a medium security facility with an

adjacent minimum-security camp, in Phoenix, Arizona. Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited Mar. 9, 2021). The total

population at FCI Phoenix is currently 1,033 persons. https://www.bop.gov/

locations/institutions/phx/ (last visited Mar. 9, 2021). As of March 9, 2021,

there is one active COVID-19 case among FCI Phoenix’s inmates. See BOP:

COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited Mar. 9,
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 2 of 14 PageID #: 1143




2021). There has been one inmate death, and 480 inmates and 55 staff have

recovered from COVID-19 at FCI Phoenix as of March 9, 2021. Id. Assuming a

static population, this means that 47% of inmates at FCI Phoenix have

contracted COVID-19, and all but one have recovered.

      Hodgin alleges she suffers from congestive heart failure, type 2 diabetes,

arthritis, high blood pressure, being overweight, and high cholesterol. Docket

117 at 4. As of January 6, 2021, Hodgin weighs 268 pounds and is 64 inches

tall. Docket 119 at 12, 87. Based on her weight and height, her body mass

index (BMI) is 46, which qualifies her as obese. See Adult BMI Calculator, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/healthyweight/

assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html (last

visited Mar. 9, 2021). Hodgin is 46 years old. Docket 119 at 608.

      On April 13, 2020, Hodgin completed an Inmate Request to Staff form,

requesting she be considered for compassionate release due to diabetes and

congestive heart failure in light of COVID-19, and to care for her family

members. Docket 121 at 2. On or about April 22, 2020, the warden denied

Hodgin’s request concluding her conditions were not debilitating and

suggesting she request home confinement from her case manager. Id. Hodgin

did so, and her case manager denied her home confinement request because

she had not yet served 50% of her sentence. Id. at 3. On June 9, 2020, Hodgin

requested the warden reconsider her compassionate release request, which was

denied based on the Bureau of Prison’s efforts to protect inmates from COVID-

19. Id. at 1, 10. On January 13, 2021, Hodgin filed a pro se motion with the

                                        2
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 3 of 14 PageID #: 1144




court for relief under the First Step Act. Docket 117. Hodgin’s counsel

subsequently filed a supplement to her pro se motion. Docket 122.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. Compassionate

release provides a narrow path for defendants with “extraordinary and

compelling reasons” to leave prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a

reduction in sentence must take into consideration the 18 U.S.C. § 3553(a)

sentencing factors and be consistent with applicable policy statements issued

by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was adopted

before the FSA was passed, requires both “extraordinary and compelling

reasons” to warrant a sentence reduction and the defendant not pose a danger

to the safety of others. USSG § 1B1.13(1)-(2) (Nov. 2018). The burden to

establish that a sentence reduction is warranted under 18 U.S.C. § 3582(c)

rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th

Cir. 2016).

      Hodgin argues that the global COVID-19 crisis along with her serious

health conditions satisfy the “extraordinary and compelling reasons” standard


                                        3
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 4 of 14 PageID #: 1145




under 18 U.S.C. § 3582(c)(1)(A)(i). See Docket 117 at 4-5; Docket 122 at 9-15;

Docket 127 at 3-5. Hodgin also requests the court consider her mother’s failing

health and family circumstances as additional reasons for compassionate

release. Docket 117 at 5.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress now permits courts to grant compassionate release

on motions filed by defendants “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A). The court concludes Hodgin has satisfied

the administrative exhaustion requirement and reviews the matter on the

merits.

II.   Extraordinary and Compelling Reasons

      Though section 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t). The

Sentencing Commission was directed to describe what should be considered

extraordinary and compelling reasons and fashion “the criteria to be applied

and a list of specific examples.” Id. As directed, the Sentencing Commission did

so by limiting “extraordinary and compelling reasons” to four categories. USSG

                                        4
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 5 of 14 PageID #: 1146




§ 1B1.13, cmt. n.1(A)-(C). The four categories pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. A fifth catch-all

category also exists for an “extraordinary and compelling reason other than, or

in combination with, the reasons described in subdivisions (A) through (C)” as

determined by the Director of the Bureau of Prisons. USSG § 1B1.13, cmt.

n.1(D).

      The Sentencing Commission’s guidance in § 1B1.13 was provided prior

to the passage of the FSA amending section 3582(c)(1)(A) and has not been

updated because the commission lacks a quorum. See United States v. Beck,

425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission

lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely

there will be a policy statement applicable to [compassionate-release] motions

brought by defendants in the near future.”). As a result, a number of district

courts, including this one, have questioned whether the previous policy

statement still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D.

Minn. Oct. 31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D.

Iowa Apr. 29, 2020); United States v. Poole, 4:15-CR-40099-KES, 2020 WL

4673329, at *2 (D.S.D. Aug. 12, 2020).

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

                                         5
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 6 of 14 PageID #: 1147




federal judges.” United States v. Condon, 458 F. Supp. 3d 1114, 1118 (D.N.D.

2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

2019); Beck, 425 F. Supp. 3d at 578-80; United States v. Cantu, 423 F. Supp.

3d 345, 352-53 (S.D. Tex. 2019)); see also United States v. Rivernider, 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020). This uncertainty has not yet been

addressed by the Eighth Circuit. See United States v. Loggins, 966 F.3d 891,

892 (8th Cir. 2020) (“We need not decide whether the statute supersedes the

policy statement in this respect . . . .”); United States v. Rodd, 966 F.3d 740,

747 (8th Cir. 2020) (“We need not determine whether the district court erred in

adhering to the policy statements in § 1B1.13.”).

      This court has assumed the policy statements still apply to

compassionate release motions brought under the FSA and utilizes USSG

§ 1B1.13, comment notes 1(A)-(D) to guide its analysis. See, e.g., United States

v. Dressen, 4:17-CR-40047-01-KES, 2020 WL 5642313, at *3 (D.S.D. Sept. 22,

2020) summarily aff’d (8th Cir. Oct. 9, 2020); United States v. Adame, 4:18-CR-

40117-05-KES, 2020 WL 7212096, at *3 (D.S.D. Dec. 7, 2020); United States

v. Nyuon, 4:12-CR-40017-01-KES, 2020 WL 7029873, at *3 (D.S.D. Nov. 30,

2020).

      Hodgin contends the ongoing COVID-19 pandemic in combination with

her health conditions and the conditions of her confinement satisfy the

“extraordinary and compelling reasons” standard under 18 U.S.C.

§ 3582(c)(1)(A)(i). See Docket 117 at 4-5; Docket 122 at 9-15; Docket 127 at 3-

5. Hodgin further requests the court consider her mother’s health conditions

                                         6
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 7 of 14 PageID #: 1148




and need for a caregiver as additional reasons. Docket 117 at 4-5. The court

examines Hodgin’s request for compassionate release under the medical

conditions category, USSG § 1B1.13 comment note 1(A), the family

circumstances category, USSG § 1B1.13 comment note 1(C), and the catch-all

provision, USSG § 1B1.13 comment note 1(D).

      Assuming the court’s discretion to consider compassionate release is at

least as broad as the outdated policy statement of the Sentencing Commission,

the court concludes Hodgin’s medical conditions, though serious, do not rise to

the level of “extraordinary and compelling” circumstances justifying a reduction

in sentence. Nor do her family circumstances fall within parameters of

comment note 1(C) justifying compassionate release.

      A.    Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) has identified the following conditions as ones that do pose an increased

risk of severe illness from COVID-19: cancer, chronic kidney disease, chronic

obstructive pulmonary disease, obesity (a BMI of 30 or higher), heart

conditions, type 2 diabetes and several others. People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (updated Feb. 22, 2021). The CDC

advises that other medical conditions might pose an increased risk of severe

illness from COVID-19, including, moderate to severe asthma, cystic fibrosis,

hypertension or high blood pressure, liver disease, overweight, type 1 diabetes,

                                       7
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 8 of 14 PageID #: 1149




and several others. Id.

      The court has reviewed the medical records submitted in this case.

Hodgin’s current medical conditions include type 2 diabetes, chronic kidney

disease-stage 1, hypertension, hyperlipidemia, arthritis, and several others.

Docket 119 at 20-21. Though not diagnosed with obesity, her BMI of 46

qualifies Hodgin as obese. She has a history of heart failure that is noted as

resolved. Id. at 21. Hodgin’s prescription regimen to treat these conditions

includes atorvastatin, duloxetine HCI, furosemide, glipizide, lisinopril,

metformin, meloxicam, and potassium chloride. Id. at 30-31.

      Several of Hodgin’s conditions are identified by the CDC as ones that do

increase the risk of severe illness from COVID-19, including obesity, type 2

diabetes, and chronic kidney disease. Hodgin also has hypertension, a

condition the CDC recognizes might increase her risk from COVID-19. Hodgin’s

cumulative medical situation presents a more compelling case than most for

consideration of compassionate release in the age of COVID-19. However,

Hodgin has already contracted COVID-19, and her course of the illness was not

severe.

      On or about November 25, 2020, Hodgin was placed in quarantine after

possible exposure to COVID-19. Docket 119 at 547. A COVID-19 test was

performed and returned as positive on December 3, 2020. Id. at 594-95. Her

vital signs were monitored daily following the diagnosis. Id. 565-67. Hodgin

reported cold and flu-like symptoms including sore throat, congestion,

headache, body ache, fatigue, and shortness of breath on December 3 and 4,

                                        8
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 9 of 14 PageID #: 1150




2020. Id. 537, 544. Those symptoms improved and mostly resolved over the

next several days. See id. at 570-72. She did not develop fever. Id. at 567. On

December 10, 2020, a chest X-ray was taken. Id. at 597. Hodgin’s lungs were

clear and without pleural effusion. Id. The impression was no acute

cardiopulmonary disease and the results were stable as compared to a prior

chest exam on September 5, 2019. Id.

      Hodgin argues that her prior course of COVID-19 does not weigh against

compassionate release because she is still at risk of her medical conditions

worsening, relapse, reinfection, and developing side effects from the virus.

Docket 122 at 15-17. Much is still unknown about COVID-19. The court

cannot speculate as to Hodgin’s risk of relapse or reinfection by the virus, but

notes the CDC and other medical resources indicate the risk is rare. According

to the CDC, “[c]ases of reinfection with COVID-19 have been reported, but

remain rare.” https://www.cdc.gov/coronavirus/2019-ncov/your-health/

reinfection.html (updated Oct. 27, 2020) (last visited Mar. 9, 2021). There is a

growing consensus that “people who have had evidence of a prior infection with

SARS-CoV-2, the virus that causes COVID-19, appear to have some degree of

protection against being reinfected with the virus.” See SARS-CoV-2 Antibodies

Can Protect from Reinfection, NCI Study Suggests, Nat’l Cancer Inst.,

https://www.cancer.gov/news-events/cancer-current-blog/2020/

coronavirus-antibodies-protect-against-future-infection (dated Dec. 21, 2020)

(last visited Mar. 9, 2021).

      Hodgin’s chronic medical conditions appear to be stable and

                                        9
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 10 of 14 PageID #: 1151




appropriately managed at FCI Phoenix. There is no evidence currently

suggesting the medical staff is failing to care for those conditions. See United

States v. Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020)

(“Chronic conditions that can be managed in prison are not a sufficient basis

for compassionate release.”) (internal quotation omitted). Nor is the court

willing to speculate regarding potential side effects Hodgins may or may not

experience from COVID-19 in the future when evaluating whether

compassionate release is currently warranted.

      The court believes the facility is engaged in appropriate efforts to protect

inmates against the spread of COVID-19, and the facility would act to treat any

inmate who does contract COVID-19. The fact that COVID-19 infiltrated FCI

Phoenix does not negate such conclusions. The statistical information for FCI

Phoenix demonstrates a widespread COVID-19 outbreak, but it was not

disastrous. There was one inmate death as a result, and 479 inmates including

Hodgin have recovered. This persuades the court that FCI Phoenix has acted

appropriately to treat inmates who do contract COVID-19, and will continue to

do so in the future.

      Recently, the Bureau of Prisons has implemented a COVID-19

vaccination plan and has begun administering vaccines to inmates and staff.

See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited

Mar. 9, 2021). As of March 9, 2021, 71,919 doses have been administered

systemwide. Id. These numbers are increasing daily. At FCI Phoenix, 130 staff

and 196 inmates have been fully vaccinated as of March 9, 2021. Learn More

                                        10
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 11 of 14 PageID #: 1152




About Vaccinations and View Individual Facility Stats,

https://www.bop.gov/coronavirus/ (last visited Mar. 9, 2021). According to the

BOP, those inmates who wish to receive the vaccine will have an opportunity to

do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher
      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.

Id.

        It is understandable that Hodgin is concerned about her health in the

age of COVID-19, and the court does not minimize those concerns. The court,

nevertheless, concludes Hodgin’s medical conditions coupled with her history

of COVID-19 and the present conditions at FCI Phoenix do not clear the high

bar necessary to warrant compassionate release for “extraordinary and

compelling reasons.” Furthermore, the court has denied compassionate release

motions under circumstances similar to hers. See United States v. Brunston,

4:18-CR-40145-KES, Docket 68 (D.S.D. May 26, 2020) (denying compassionate

release after defendant had confirmed case of COVID-19) United States v. Odie,

4:17-CR-40016-01-KES, Docket 214 (D.S.D. Jan. 26, 2021) (denying

reconsideration of compassionate release for defendant with confirmed case of

mild COVID-19); United States v. Muhs, 4:19-CR-40023-02-KES, Docket 362

(D.S.D. Feb. 12, 2021) (denying compassionate release for defendant with

resolved case of COVID-19).




                                        11
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 12 of 14 PageID #: 1153




       B.    Family Circumstances Category, Note 1(C)

       To justify compassionate release under the family circumstances

category, USSG § 1B1.13 comment note 1(C), the defendant must demonstrate

one of the following: (1) the death or incapacitation of the caregiver of the

defendant’s minor children or (2) the incapacitation of the defendant’s spouse

when the defendant would be the only available caregiver for the spouse.

Hodgin’s claim that her mother is in poor health and requires a caregiver is

substantiated in the record. See Docket 121 at 4-9. It is admirable that Hodgin

desires to assist her mother in her failing health, but the family circumstances

category specifically references care needed for a spouse or minor children. See

USSG § 1B1.13, cmt. n.1(C). Though the court is not unsympathetic, these

circumstances do not justify release under the applicable comment notes.

       C.    Catch-all Category, Note 1(D)

       The catch-all category in Note 1(D) does not result in a different outcome.

The catch-all category allows for release if there are extraordinary and

compelling reasons other than, or in combination with, those identified in 1(A)

through 1(C). USSG § 1B1.13, cmt. n.1(D). Even after considering the ongoing

COVID-19 pandemic combined with Hodgin’s medical conditions and history of

COVID-19, the court is not convinced that “extraordinary and compelling

reasons” exist to release Hodgin early from custody.

III.   Sentencing Factors of § 3553(a)

       Even if the court were to consider Hodgin’s situation as “extraordinary

and compelling,” the sentencing factors weigh against granting her motion for

                                        12
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 13 of 14 PageID #: 1154




compassionate release.

      Hodgin’s conviction stems from a conspiracy to distribute narcotics. Law

enforcement received a report that Hodgins and her co-conspirator were

involved in distributing pound quantities of methamphetamine in the Sioux

Falls area. Docket 107 ¶ 10. Beginning in late July 2015, law enforcement

arranged multiple controlled buys of methamphetamine from Hodgins. Id.

¶¶ 12-15, 17. One of the controlled buys involved 88.1 grams of

methamphetamine. Id. ¶ 15. During another, Hodgins sold the informant 115

grams of methamphetamine and stated she had 46 methamphetamine

customers. Id. ¶ 18. On September 16, 2015, a search warrant was executed at

the home of Hodgin and her co-conspirator. Id. ¶ 23. During the search, law

enforcement located seven firearms, multiple types of ammunition, United

States currency, scales, methamphetamine, and drug paraphernalia, among

other items. Id.

      A presentence investigation report (PSR) indicated that at least 7.48

kilograms of methamphetamine were attributable to Hodgin. Docket 107 ¶ 31.

The total offense level for Hodgin’s conduct was calculated at 33, and she fell

into criminal history category I. Id. ¶¶ 45, 49. The resulting advisory guideline

range for her sentence was 135 to 168 months in custody. Id. ¶ 77. The court

sentenced Hodgin below the guideline range to 130 months in custody. Docket

112 at 2.

      Hodgin has served approximately 48% of her statutory term. Docket 119

at 610. Under her current status in the BOP, she is eligible for home detention

                                        13
Case 4:15-cr-40110-KES Document 128 Filed 03/11/21 Page 14 of 14 PageID #: 1155




on May 25, 2025. Id. at 609. The court’s sentencing decision was made with

care, considering the nature of Hodgin’s offense, her history and

characteristics, and all the other applicable sentencing factors. After careful

consideration of her motion, the court concludes Hodgin’s sentence of 130

months in custody with five years of supervised release continues to be

appropriate for the seriousness of the offense to which she pleaded guilty.

                                     CONCLUSION

      Hodgin has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 117) is denied.

      Dated March 11, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        14
